   Case 1:18-mj-01139-PK Document 1 Filed 11/23/18 Page 1 of 3 PageID #: 1




AB:TAW

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORI(                          18 - 1139 M
 ------------- ----X

 UNITED STATES OF AMERICA                          PRE-ARRAIGNMENT
                                                   COMPLAINT
         - against -
                                                    (T. 21, U.S.C., §§ 952(a) and 960(a)(l))
 JOSE MIGUEL ACOSTA DE LA ROSA,

                           Defendant.
------------------ X

EASTERN DISTRICT OF NEW YORI(, SS:

                MICHAEL YUN, being duly sworn, deposes and states that he is a Special

Agent with the United States Department ofHomeland Security, Immigration and Customs

Enforcement, Homeland Security Investigations ("HSI").

                Upon information and belief, on or about November 21, 2018, within the

Eastern District ofNew York, the defendant JOSE MIGUEL ACOSTA DE LA ROSA did

knowingly and intentionally import a controlled substance into the United States from a

place outside thereof, which offense involved a substance containing cocaine, a Schedule II

controlled substance.

                (Title 21, United States Code, Sections 952(a) and 960(a)(l))

                The source ofyour deponent' s information and the grounds for his beliefare

as follows: 1



               Because the purpose ofthis complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances ofwhich I am aware.
Case 1:18-mj-01139-PK Document 1 Filed 11/23/18 Page 2 of 3 PageID #: 2
  Case 1:18-mj-01139-PK Document 1 Filed 11/23/18 Page 3 of 3 PageID #: 3




              WHEREFORE, your deponent respectfully requests that the defendant JOSE

MIGUEL ACOSTA DE LA ROSA be dealt with according to law.




                                              MICHAEL YUN         /
                                              Special Agent
                                              U.S. Department of Homeland Security,
                                              Homeland Security Investigations


Sworn to before me this
Nov 23 2018

     S/ Peggy Kuo

TH HONORABLE P        KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORI(




                                          3
